Exhibit 15(a) SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) POWER OF ATTORNEY I, Scott M. Davis, hereby constitute and appoint Susan J. Lazzo, James J. Klopper, Michael S. Bloom, Sandra M. DaDalt, and Elizabeth B. Love, and each of them, my attorneys-in-fact, each with the power of substitution, for me in any and all capacities, to sign any Post-Effective Amendments to the Registration Statement of Sun Life Assurance Company of Canada (U.S.) (File No. 333-168712) under the Securities Act of 1933 and to deliver and file the same, with exhibits thereto, and other amendments in connection therewith, with the Securities and Exchange Commission, hereby ratifying and confirming all that each of said attorneys-in-fact or his or her substitute or substitutes may do or cause to be done by virtue hereof. This power will expire no later than twelve months from date of execution. IN WITNESS WHEREOF, I set my hand on the date shown. /s/ Scott M. Davis Scott M. Davis Dated: January 19, 2011 SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) POWER OF ATTORNEY I, Stephen Luke Deschenes, hereby constitute and appoint Scott M. Davis, Susan J. Lazzo, James J. Klopper, Michael S. Bloom, Sandra M. DaDalt, and Elizabeth B. Love, and each of them, my attorneys-in-fact, each with the power of substitution, for me in any and all capacities, to sign any Post-Effective Amendments to the Registration Statement of Sun Life Assurance Company of Canada (U.S.) (File No. 333-168712) under the Securities Act of 1933 and to deliver and file the same, with exhibits thereto, and other amendments in connection therewith, with the Securities and Exchange Commission, hereby ratifying and confirming all that each of said attorneys-in-fact or his or her substitute or substitutes may do or cause to be done by virtue hereof. This power will expire no later than twelve months from date of execution. IN WITNESS WHEREOF, I set my hand on the date shown. /s/ Stephen Luke Deschenes Stephen Luke Deschenes Dated: January 19, 2011 SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) POWER OF ATTORNEY I, Ronald H. Friesen, hereby constitute and appoint Scott M. Davis, Susan J. Lazzo, James J. Klopper, Michael S. Bloom, Sandra M. DaDalt, and Elizabeth B. Love, and each of them, my attorneys-in-fact, each with the power of substitution, for me in any and all capacities, to sign any Post-Effective Amendments to the Registration Statement of Sun Life Assurance Company of Canada (U.S.) (File No. 333-168712) under the Securities Act of 1933 and to deliver and file the same, with exhibits thereto, and other amendments in connection therewith, with the Securities and Exchange Commission, hereby ratifying and confirming all that each of said attorneys-in-fact or his or her substitute or substitutes may do or cause to be done by virtue hereof. This power will expire no later than twelve months from date of execution. IN WITNESS WHEREOF, I set my hand on the date shown. /s/ Ronald H. Friesen Ronald H. Friesen Dated: January 19, 2011 SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) POWER OF ATTORNEY I, Terrence James Mullen, hereby constitute and appoint Scott M. Davis, Susan J. Lazzo, James J. Klopper, Michael S. Bloom, Sandra M. DaDalt, and Elizabeth B. Love, and each of them, my attorneys-in-fact, each with the power of substitution, for me in any and all capacities, to sign any Post-Effective Amendments to the Registration Statement of Sun Life Assurance Company of Canada (U.S.) (File No. 333-168712) under the Securities Act of 1933 and to deliver and file the same, with exhibits thereto, and other amendments in connection therewith, with the Securities and Exchange Commission, hereby ratifying and confirming all that each of said attorneys-in-fact or his or her substitute or substitutes may do or cause to be done by virtue hereof. This power will expire no later than twelve months from date of execution. IN WITNESS WHEREOF, I set my hand on the date shown. /s/ Terrence James Mullen Terrence James Mullen Dated: January 19, 2011 SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) POWER OF ATTORNEY I, Westley Vander Thompson, hereby constitute and appoint Scott M. Davis, Susan J. Lazzo, James J. Klopper, Michael S. Bloom, Sandra M. DaDalt, and Elizabeth B. Love, and each of them, my attorneys-in-fact, each with the power of substitution, for me in any and all capacities, to sign any Post-Effective Amendments to the Registration Statement of Sun Life Assurance Company of Canada (U.S.) (File No. 333-168712) under the Securities Act of 1933 and to deliver and file the same, with exhibits thereto, and other amendments in connection therewith, with the Securities and Exchange Commission, hereby ratifying and confirming all that each of said attorneys-in-fact or his or her substitute or substitutes may do or cause to be done by virtue hereof. This power will expire no later than twelve months from date of execution. IN WITNESS WHEREOF, I set my hand on the date shown. /s/ Westley Vander Thompson Westley Vander Thompson Dated: January 19, 2011 SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) POWER OF ATTORNEY I, Douglas C. Miller, hereby constitute and appoint Scott M. Davis, Susan J. Lazzo, James J. Klopper, Michael S. Bloom, Sandra M. DaDalt, and Elizabeth B. Love, and each of them, my attorneys-in-fact, each with the power of substitution, for me in any and all capacities, to sign any Post-Effective Amendments to the Registration Statement of Sun Life Assurance Company of Canada (U.S.) (File No. 333-168712) under the Securities Act of 1933 and to deliver and file the same, with exhibits thereto, and other amendments in connection therewith, with the Securities and Exchange Commission, hereby ratifying and confirming all that each of said attorneys-in-fact or his or her substitute or substitutes may do or cause to be done by virtue hereof. This power will expire no later than twelve months from date of execution. IN WITNESS WHEREOF, I set my hand on the date shown. /s/ Douglas C. Miller Douglas C. Miller Dated: January 19, 2011 SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) POWER OF ATTORNEY I, Thomas A. Bogart, hereby constitute and appoint Scott M. Davis, Susan J. Lazzo, James J. Klopper, Michael S. Bloom, Sandra M. DaDalt, and Elizabeth B. Love, and each of them, my attorneys-in-fact, each with the power of substitution, for me in any and all capacities, to sign any Post-Effective Amendments to the Registration Statement of Sun Life Assurance Company of Canada (U.S.) (File No. 333-168712) under the Securities Act of 1933 and to deliver and file the same, with exhibits thereto, and other amendments in connection therewith, with the Securities and Exchange Commission, hereby ratifying and confirming all that each of said attorneys-in-fact or his or her substitute or substitutes may do or cause to be done by virtue hereof. This power will expire no later than twelve months from date of execution. IN WITNESS WHEREOF, I set my hand on the date shown. /s/ Thomas A. Bogart Thomas A. Bogart Dated: March 22, 2011 SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) POWER OF ATTORNEY I, Colm J. Freyne, hereby constitute and appoint Scott M. Davis, Susan J. Lazzo, James J. Klopper, Michael S. Bloom, Sandra M. DaDalt, and Elizabeth B. Love, and each of them, my attorneys-in-fact, each with the power of substitution, for me in any and all capacities, to sign any Post-Effective Amendments to the Registration Statement of Sun Life Assurance Company of Canada (U.S.) (File No. 333-168712) under the Securities Act of 1933 and to deliver and file the same, with exhibits thereto, and other amendments in connection therewith, with the Securities and Exchange Commission, hereby ratifying and confirming all that each of said attorneys-in-fact or his or her substitute or substitutes may do or cause to be done by virtue hereof. This power will expire no later than twelve months from date of execution. IN WITNESS WHEREOF, I set my hand on the date shown. /s/ Colm J. Freyne Colm J. Freyne Dated: March 22, 2011
